           Case 4:18-cv-07391-HSG Document 41 Filed 09/16/19 Page 1 of 2



 1
     SHARON L. ANDERSON (SBN 94814)
 2   County Counsel
     D. CAMERON BAKER (SBN 154432)
 3   Deputy County Counsel
 4   COUNTY OF CONTRA COSTA
     651 Pine Street, Ninth Floor
 5   Martinez, California 94553
     Telephone: (925) 335-1800
 6
     Facsimile: (925) 335-1866
 7   Electronic Mail: cameron.baker@cc.cccounty.us

 8   Attorneys for Defendants
 9   COUNTY OF CONTRA COSTA,
     CORONER DAVID O. LIVINGSTON,
10   BARRY GROVE and JAMES ALEXANDER
11                                 UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13

14
      GREG BANKS; ALEXIS AVALOS;                     No. C18-07391 HSG
      ESTATE OF NATHAN BANKS
15    (Deceased) ,                                   OPPOSITION OF DEFENDANTS COUNTY
                                                     OF CONTRA COSTA, CORONER DAVID
16                  Plaintiffs,                      LIVINGSTON, BARRY GROVE AND
17                                                   JAMES ALEXANDER TO PLAINTIFFS’
      v.                                             ADMINISTRATIVE MOTION RE INITIAL
18                                                   CASE MANAGEMENT CONFERENCE
      OFFICER MICHAEL MORTIMER,
19
      DETECTIVE JAMES COLLEY, CITY
20    OF ANTIOCH, COUNTY OF CONTRA                   Crtrm: 2, 4th Floor
      COSTA, CONTRA COSTA COUNTY                     Judge: Hon. Hayward S. Gilliam, Jr., Presiding
21    CORONER DAVID O. LIVINGSTON,                   Date Action Filed: December 7, 2018
22    DEPUTY DISTRICT ATTORNEY                       Trial Date: None Assigned
      BARRY GROVE, JAMES
23    ALEXANDER, MATTHEW P.
      GUICHARD and DOES,
24

25                  Defendants.
26

27

28
     Opposition to Plaintiffs’ Administrative Motion re Initial Case Management Conference - Case No.
     C18-07391 HSG
                                                                                                   1
         Case 4:18-cv-07391-HSG Document 41 Filed 09/16/19 Page 2 of 2



 1          Defendants County of Contra Costa, Coroner David Livingston, Deputy District
 2   Attorney Barry Grove and James Alexander (collectively “County-affiliated Defendants”)
 3   hereby oppose Plaintiffs’ Administrative Motion re initial Case Management Conference
 4   (“CMC”) and discovery, ECF No. 39. As discussed below, Plaintiffs fail to establish good
 5   cause to grant their motion.
 6          Plaintiffs’ request for an initial CMC is unwarranted in light of the pending motions to
 7   dismiss. See, e.g., ECF No. 15. Because these defendants’ motion to dismiss is dispositive of
 8   all the claims against them, judicial economy supports resolving their motion prior to holding
 9   an initial CMC.
10          Plaintiffs’ request for discovery is unwarranted in light of the pending motions to
11   dismiss and the County’s prior production of documents to Plaintiffs pursuant to California’s
12   Public Records Act in May of this year. Notably, Plaintiffs contend that they are entitled to
13   the discovery they seek under this act and, thus, presumably do not need formal discovery.
14   See ECF No. 39 at 2.
15          In this situation, judicial efficiency and economy warrant denial of Plaintiffs’
16   Administrative Motion.
17

18
      DATED: September 16, 2019            SHARON L. ANDERSON
19                                         COUNTY COUNSEL
20                                         By:     /s/ D. Cameron Baker
21                                                D. CAMERON BAKER
                                                  Deputy County Counsel
22
                                           Attorneys for Defendants County of Contra Costa,
23
                                           Coroner David O. Livingston, Barry Grove and James
24                                         Alexander
25

26

27

28
     Opposition to Plaintiffs’ Administrative Motion re Initial Case Management Conference - Case No.
     C18-07391 HSG
                                                                                                   2
